Citation Nr: 0610272	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  02-00 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a right elbow 
injury with traumatic arthritis, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for psoriasis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1984 until April 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from January 2001 and February 2003 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
right elbow injury with traumatic arthritis is productive of 
complaints of pain and stiffness; objectively, he had right 
elbow flexion to no less than 90 degrees and his extension 
was limited to no greater than 85 degrees.   

2.  Prior to August 30, 2002, the veteran's psoriasis was 
productive of complaints of itching, scaling and crusting; 
objectively, the evidence revealed dermatitic areas, 
particularly around the elbows and knees, which did not 
involve extensive lesions or marked disfigurement.

3.  From August 30, 2002, the veteran's psoriasis is 
productive of complaints of itching, scaling and crusting; 
objectively, the psoriasis involves less than 2 percent of 
the skin and treatment does not involve corticosteroids or 
immunosuppressive therapy.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for a right elbow injury with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Code 5206 (2005).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for psoriasis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Code 7816-7806 (as in effect prior 
to August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Code 7816 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a July 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant, as well as statements of 
the case (SOC) and supplemental statements of the case 
(SSOC).  The letter informed the appellant of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The SOC, under the 
heading "Pertinent Laws; Regulations; Ratings Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
the disabilities at issue (38 C.F.R. § 4.71a, DCs 5205, 5206, 
5207, 5208 and 5209), and included a description of the 
rating formula for all possible schedular ratings under those 
diagnostic codes.  The next-higher evaluation under both old 
and new criteria for 38 C.F.R. § 4.118, Diagnostic Code 7806-
7816 was also set forth.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher (compensable) rating for the service-connected 
disabilities at issue.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, the August 2005 
Supplemental Statement of the Case included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

The notice discussed above did not inform the veteran as to 
the law pertaining to effective dates.  However, as the 
instant decision denies the veteran's increased ratings 
claims, he is not prejudiced by the lack of notice as to 
effective dates.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decisions that are the basis of this 
appeal were decided prior to the issuance of appropriate VCAA 
notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, to include 
testimony provided at an October 2003 personal hearing before 
the RO.  The Board has carefully reviewed such statements.  
In one communication dated in September 2005, the veteran 
indicated his intent to make another appointment to have a 
doctor evaluate his right elbow disability.  No subsequent 
evidence was ever submitted.  However, based on the 
previously discussed notice provided to the veteran, and in 
the absence of any verification that additional medical 
treatment was actually received, the Board finds that no 
additional development is required on the part of VA.  
Rather, the Board finds that adequate efforts were undertaken 
by the RO in developing the veteran's claim.  Indeed, because 
there is no evidence that the veteran followed through on his 
intent to seek additional medical care for his right elbow, 
it appears further development would serve no useful purpose 
and would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  
 
I.  Increased rating for a right elbow injury with traumatic 
arthritis

The veteran's claim of entitlement to an increased rating for 
his right elbow disability was received on May 16, 2002.  As 
such, the rating period on appeal is from May 16, 2001, one 
year prior to the date of receipt of the reopened increased 
rating claim.  See 38 C.F.R. § 3.400(o)(2).  

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for a right elbow injury 
with traumatic arthritis pursuant to Diagnostic Code 5208.  
That Diagnostic Code does not afford an evaluation in excess 
of 20 percent.  As such, it cannot serve as a basis for a 
higher rating.

The Board has also considered whether any alternate 
Diagnostic Code might afford an increased rating.  In this 
regard, Diagnostic Code 5206, concerning limitation of 
forearm flexion and Diagnostic Code 5207, pertaining to 
limitation of forearm extension, are applicable.  

Under Diagnostic Code 5206, a 30 percent rating is warranted 
where the evidence demonstrates flexion of the dominant 
forearm limited to 70 degrees.  Under Diagnostic Code 5207, a 
30 percent rating is warranted where the evidence 
demonstrates extension of the dominant forearm limited to 90 
degrees.  

The competent evidence fails to reveal limitation of flexion 
of the veteran's dominant (right) arm to 70 degrees.  In 
fact, the veteran's right elbow flexion has not been shown to 
be less than 90 degrees, demonstrated in an April 2003 VA 
outpatient treatment report.  The next worst finding was that 
of flexion limited to 110 degrees, shown in a December 2002 
VA outpatient treatment report.  

The evidence also fails to show right elbow extension limited 
to 90 degrees.  To the contrary, VA clinical records dated in 
2001 and 2001 show right elbow extension ranging from 40 to 
85 degrees.  Furthermore, a June 2003 VA outpatient treatment 
record indicated that the veteran's flexion was limited at 90 
degrees and that from that point he had approximately 20 
degrees of extension.  Moreover, the August 2003 VA 
examination indicated that the veteran lacked only 60 degrees 
of right elbow extension.   A July 2004 VA orthopedic note 
showed extension to 40 degrees.  Finally, a January 2005 VA 
clinical record shows that the veteran lacked 50 degrees of 
complete extension.  

The above findings do not warrant the next-higher 30 percent 
evaluation under Diagnostic Codes 5206 or 5207.  In so 
deciding, the Board has considered additional limitation of 
function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the Board acknowledges the veteran's complaints, 
reported at his August 2003 VA examination, that his right 
elbow pain was a 6 out of 10 on average.  With a minimal 
amount of grasping or grabbing, his pain elevated to a 9 out 
of 10.  He also complained of right elbow stiffness and soft 
tissue swelling.  He indicated that he wore a Velcro splint 
around the right elbow.  He used such splint while at work, 
and as needed at home.  He also wore the splint to perform 
chores such as mowing the lawn.  Furthermore, at his October 
2003 personal hearing, the veteran complained of a constant 
aching pain in the right elbow.  (Transcript "T," at 2.)  
Such elbow pain woke him each morning (T. at 3.)  He 
additionally reported swelling and noted that his right elbow 
symptomatology worsened with weather changes.  He added that 
his right elbow symptomatology caused him to be placed on 
temporary light duty, which entailed a pay cut.  (T. at 4.)  
Furthermore, VA clinical records dated in 2004 and 2005 
reflect complaints of pain and crepitus in the right elbow.

In addition to the subjective complaints discussed above, the 
Board also acknowledges the objective evidence of right elbow 
pain.  For example, a May 2002 VA record revealed a 
recommendation that the veteran avoid lifting more than 10 
pounds.  He was also to avoid repetitive overhead activity.  
Moreover, an April 2003 VA clinical record showed pain with 
right elbow motion.  It was indicated that the veteran had 
undergone injections for pain management of the elbow in the 
past.  A June 2003 VA clinical record indicates tenderness 
circumferentially about the right elbow.  Additionally, the 
August 2003 VA examination report revealed pain with right 
elbow extension beyond 100 degrees.  Also at that 
examination, it was indicated that the veteran ambulated with 
his right elbow flexed, which signified that he was 
experiencing pain upon swinging his arms with ambulation.  
Finally, a July 2004 VA orthopedic note revealed pain with 
range of motion. 

While recognizing the complaints and findings as detailed 
above, such have already been contemplated in the currently 
assigned 20 percent evaluation for a right elbow injury with 
traumatic arthritis.  The evidence does not show a disability 
picture that more nearly approximates the next higher 30 
percent evaluation under Diagnostic Codes 5206 or 5207.  
Indeed, at the veteran's August 2003 VA examination, he 
indicated that he could perform all activities of daily 
living.  Moreover, a December 2003 VA outpatient treatment 
report indicated that the veteran's right elbow pain was 
minimal.  A July 2004 treatment record noted that the right 
elbow disability was generally stable.  Moreover, as 
previously noted, his flexion was never worse than 90 degrees 
and his extension was never limited to more than 85 degrees.

The Board has further considered whether any other Diagnostic 
Code may serve as a basis for an increased rating.  However, 
as the veteran's right elbow disability is not comparable to 
ankylosis of the scapulohumeral articulation, Diagnostic Code 
5200 is not for application.  As the right elbow disability 
is not analogous to recurrent dislocation of the humerus, 
Diagnostic Code 5202 does not apply.  Finally, as the right 
elbow disability is not analogous to impairment of the 
clavicle or scapula, Diagnostic Code 5203 is inapplicable.  
There are no other relevant Diagnostic Code criteria for 
consideration.  

In conclusion, the 20 percent evaluation currently in effect 
for the veteran's service-connected right elbow injury with 
traumatic arthritis appropriately reflects the severity of 
his disability and there is no basis for a higher evaluation.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).    

Finally, the evidence does not reflect that  the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

II.  Increased rating- psoriasis

The veteran's claim of entitlement to an increased rating for 
psoriasis was received on May 25, 2000.  As such, the rating 
period on appeal is from May 25, 1999, one year prior to the 
date of receipt of the reopened increased rating claim.  See 
38 C.F.R. § 3.400(o)(2).  

The veteran is presently assigned a 10 percent evaluation for 
psoriasis pursuant to Diagnostic Codes 7816-7806.  The Board 
notes that 38 C.F.R. § 4.118, governing disabilities of the 
skin, underwent revision effective August 30, 2002.  

Prior to August 30, 2002, in evaluating a claim under 
Diagnostic Code 7816, for psoriasis, the rater was instructed 
to follow the criteria set forth under Diagnostic Code 7806 
for eczema.  

Under the old version of Diagnostic Code 7806, a 10 percent 
evaluation is warranted where the disability is manifested by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  The next-higher 30 percent 
evaluation applies where the disability was manifested by 
exudation or itching constant, extensive lesions, or marked 
disfigurement. 

In the present case, the veteran has complained of itching, 
burning and scaling of the skin over the elbows, knees and 
left ankle.  He also reported flare-ups every one to two 
months, which were worse in the wintertime.  Such complaints 
were raised at his July 2000 VA examination.  Upon subsequent 
VA examination in July 2002, the veteran complained of 
persistent crusting scaly lesions involving the extensor 
surfaces of both knees and elbows.  He reported fissuring and 
cracking of the skin, particularly on the knees.  He also 
noted the onset of a pruritic rash involving the chin and 
face.  

Despite the veteran's complaints, as described above, the 
objective evidence during the period in question does not 
reveal symptomatology consistent with the next-higher 30 
percent evaluation under the old version of Diagnostic Code 
7806.  
For example, the evidence does not demonstrate extensive 
lesions.  Rather, upon VA examination in July 2000, each 
dermatitic area had approximately 6 to 10 discrete lesions 
ranging from .5-1.25 centimeters in diameter.  There was no 
involvement of the other parts of the arms, legs, torso, face 
or scalp.  A private treatment report dated in December 2001, 
while showing complaints of lesions on the face and scalp, 
objectively demonstrated only psoriatic plaques on the 
elbows.  A subsequent VA examination in July 2002 revealed 
numerous crusting lesions measuring .5-1.5 centimeters, which 
were limited to areas on the knees and elbows.  The veteran 
stated that such rash on the knees and elbows was reasonably 
static, without flare-ups.  Also at that time, there was a 
mildly erythematous macular rash on the bilateral cheeks, but 
the largest of such macules was .75 centimeters in diameter.  
They were non-pruritic and non-scaling, and there was no 
exfoliation or crusting on the skin of the face.  

The competent evidence also fails to show that the veteran's 
psoriasis is disfiguring.  Indeed, the July 2000 VA 
examination explicitly stated that the psoriasis was non 
disfiguring and that the disability was under good control 
with topical medication.  Moreover, a private January 2002 
report showed well-defined erythematous papules on the knees 
and elbows that were described as very mildly scaling.  The 
veteran's face was generally clear.  While the veteran had 
photos of irritated papules on his neck, none were noted on 
objective examination at that time.  The assessment was 
limited plaque psoriasis.  Treatment involved application of 
topical ointments.  

The competent evidence of record also fails to reveal 
exudation or itching.  To the contrary, the July 2002 VA 
examination report noted that the veteran did not attempt to 
scratch his psoriasis and there was no showing of pruritis.

Based on the above, the veteran's currently assigned 10 
percent rating for psoriasis is found to appropriately 
reflect the severity of his disability picture during the 
period in question.  Moreover, as no alternate skin codes are 
relevant to the disability at issue, there is no basis for a 
higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

The Board must now consider whether the revised diagnostic 
criteria for disabilities of the skin, effective August 30, 
2002, allows for an increased rating here. 

From August 30, 2002, pursuant to Diagnostic Code 7816, a 10 
percent rating is warranted for psoriasis where the 
disability involves at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent of exposed areas affected; or, where the 
disability requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month 
period.  

In order to be entitled to the next-higher 30 percent 
evaluation for psoriasis under the revised rating criteria, 
the evidence must demonstrate involvement of 20 to 40 percent 
of the entire body, or 20 to 40 percent of exposed areas 
affected; or, where the disability requires systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.  

In the present case, a VA outpatient record dated in April 
2003 reflected a diagnosis of minimal plaque psoriasis.  
Total skin involvement was less than 1 percent.  VA 
examination in October 2003 again revealed that the total 
body area affected by psoriasis was less than 1 percent.  A 
subsequent January 2004 VA treatment report from the 
dermatology clinic indicates that the total skin involvement 
of the veteran's psoriasis was less than 2 percent.  The 
diagnosis was minimal plaque psoriasis, which was noted to be 
stable.

Regarding course of treatment, the October 2003 VA 
examination report noted that the veteran used a steroid 
ointment.  It was further indicated that he had never used 
corticosteroids or immunosuppressive drugs.  

The Board acknowledges the veteran's complaints of scaling, 
pruritis and itchiness raised upon VA examination in October 
2003.  The Board also recognizes that, per the October 2003 
VA examination report, the lesions were noted to be 
disfiguring on his elbows and knees, and to some extent on 
his face.  Additionally, at his October 2003 personal 
hearing, the veteran complained that his skin would crack and 
bleed in the heat of summer.  (T. at 6.)  However, based on 
the evidence discussed above, the criteria for the next-
higher 30 percent evaluation under the revised version of 
Diagnostic Code 7816 have not been met, nor does the 
veteran's overall disability picture more nearly approximate 
such symptomatology.  As such, there is no basis for a higher 
rating.  

The Board has also contemplated whether any alternate 
Diagnostic Codes might afford an increased evaluation here.  
Again, since the October 2003 VA examination noted some 
disfiguring lesions of the face, Diagnostic Code 7800 was 
considered.  In order to achieve the next-higher 30 percent 
evaluation under that Code section, the evidence must show 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features, or 
with two or three characteristics of disfigurement.  

The eight characteristics of disfigurement are: skin 
indurated and inflexible in an area exceeding six square 
inches; underlying soft tissue missing in an area exceeding 
six square inches; skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches; skin hypo- or hyperpigmented in an area exceeding six 
square inches; scar adherent to the underlying tissue; 
surface contour of scar elevated or depressed on palpation; 
scar at least one-quarter inch in length; or scar five or 
more inches in length. 

The competent evidence does not here show visible or palpable 
tissue loss of the face, nor is gross distortion or asymmetry 
of any facial features or pairs of features demonstrated.  
Moreover, the evidence does not establish two or more 
characteristics of disfigurement.  As such, Diagnostic Code 
7800 does not serve as a basis for a higher rating.  No other 
Diagnostic Code section is relevant here.  As such, the 
revisions to the rating schedule effective August 30, 2002, 
do not entitle the veteran to a rating in excess of 10 
percent for his service-connected psoriasis.

In conclusion, both prior to and as of August 30, 2002, the 
10 percent rating currently in effect for the veteran's 
psoriasis appropriately reflects his disability picture and a 
higher rating is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.




ORDER

Entitlement to a rating in excess of 20 percent for a right 
elbow injury with traumatic arthritis is denied.

Entitlement to a rating in excess of 10 percent for psoriasis 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


